Citation Nr: 0720120	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Burke County Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2003 and November 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania that 
denied service connection for hearing loss and tinnitus.  The 
veteran perfected an appeal of these determinations to the 
Board.

In December 2006, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veterans Law Judge.  At the 
hearing, the record was held open for 60 days in order to 
give the veteran an opportunity to submit additional evidence 
in support of the claims.  No additional evidence, however, 
was submitted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

Here, the Board notes that the veteran's claims file contains 
a private September 2003 audiological examination indicating 
that the veteran currently suffers hearing loss for VA 
purposes.  In addition, the veteran testified that he had in-
service noise exposure as a result of his service.  
Specifically, the veteran testified that he was instructor 
that worked with and around tanks and other heavy armor for 
between two and eight hours five days a week.  He testified 
to exposure to heavy machine and tank noise, as well as 
regular test firing of 75 and 90 millimeter cannons and 50 
caliber machine guns at close range.  The veteran, however, 
has not been afforded a VA examination to determine whether 
the veteran has hearing loss and tinnitus that are the result 
of his active duty service.  

The Board finds therefore that this matter must be remanded 
for further development to include a VA audiological 
examination  to determine whether the veteran's current 
hearing loss and reported tinnitus are related to or had 
their onset during service.  Specifically, the examiner 
should comment on whether any exposure to noise in service 
resulted in any current hearing loss and tinnitus.  Pursuant 
to the VCAA, such an examination is necessary to adjudicate 
this claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).

In this regard, the Board notes that the record indicates 
that the veteran's service medical records could not be 
obtained from the NPRC because they were apparently destroyed 
in the 1973 fire at that facility, and that the RO's diligent 
efforts to obtain the service medical records proved to be 
futile.  The Board recognizes its heightened duty to explain 
its findings and conclusions and to consider benefit of the 
doubt and corroborative testimony such as buddy statements in 
cases where records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992); see also Veterans Benefits Administration 
Manual M21-1, part VI, (Manual) paragraph 7.25(b).  The Board 
also notes that the veteran is competent to report his 
experiences and his symptoms.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

Prior to affording the veteran a VA examination in connection 
with his claims, the veteran should be afforded an 
opportunity to submit additional evidence relevant to his 
claims.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for hearing loss and tinnitus.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA audiological examination 
in order to determine the nature and 
etiology of any hearing loss and tinnitus 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hearing loss and tinnitus found to be 
present.  If the examiner diagnoses the 
veteran as having hearing loss, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the hearing loss was caused by or 
had its onset during service.  
Specifically, the examiner should comment 
on whether any exposure to noise in 
service, as testified to the Board in 
December 2006, resulted in his current 
hearing loss and/or tinnitus.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


